Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Nakayama (US 20180169870 A1).
Regarding Claim 1, Nakayama discloses:
a grabber clamp (60) comprising:
a first jaw (16) with a forward end and a rear end (Fig. 10);
a second jaw (62) with a forward end (Fig. 10), the second jaw configured to (i) move toward the first jaw to close the first and second jaws and (ii) move away from the first jaw, to open the first and second jaws (Fig. 11 & Fig. 113); and
a driver (66) for driving movement of the first jaw and the second jaw to open and close [0073];
wherein the first jaw includes a first gripping face (64) and the second jaw includes a second gripping face (64), the first and second gripping faces being configured to come together when closed (Fig. 11 & Fig. 113) to define a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point and a non-clamping area between the first and second blunt clamping points (Fig. 13).
Regarding Claim 2, Nakayama discloses:
the first blunt clamping point includes a first surface exposed on the first gripping face, the first surface being flat from side to side and elongate in a direction extending between the forward end and the rear end and a second flat, elongate surface on the second gripping face aligned with the first surface and configured to butt against the first surface when the first jaw and second jaw are closed [0074-0078].
Regarding Claim 3, Nakayama discloses:
the first surface defines a first plane and the second blunt clamping point defines a second plane spaced from the first plane (Fig. 13).
Regarding Claim 4, Nakayama discloses:
the first plane is non-parallel to the second plane (Fig. 13).
Regarding Claim 9, Nakayama discloses:
the forward end of the first jaw projects toward the second jaw and the forward end of the second jaw projects toward the first jaw and the first and second jaws overlap at the forward ends when closed (Fig. 15).
Claims 15-26 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Gronau (US 5131135 A).
Regarding Claim 15, Gronau discloses:
a method for gripping a strand of elongate binding material (15), the method comprising: operating a grabber clamp (4) comprising:
a first jaw (28 & 29 & 30);
a second jaw (28 & 29 & 31) moveable toward and away from the first jaw, the first and second jaws each including a forward end and a rear end [Page 8 Lines 2-8]; and
a driver (32) for driving movement of at least one of the first jaw and the second jaw to open and close the clamp [Page 8 Lines 2-8];
wherein the first jaw includes a first gripping face and the second jaw includes a second gripping face (Fig. 2), the first and second gripping faces being configured to come together when the clamp is closed to define a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point and a non-clamping area between the first and second blunt clamping points [Page 8 Lines 2-10] (Fig. 1 & Fig. 2) ; and
gripping the strand of elongate binding material at the first and the second blunt clamping points such that a portion of the strand of elongate binding material between the first and second blunt clamping points is free from a clamping pressure [Page 6 Lines 19 – Page 8 Line 1] (Fig. 1 & Fig. 2).
Regarding Claim 16, Gronau discloses:
the first blunt clamping point defines a first clamping plane and the second blunt clamping point defines a second clamping plane offset from the first clamping plane (Fig. 2) such that the method further comprises forcing the strand of elongate binding material to bend between the first blunt clamping point and the second blunt clamping point [binding material bends around the gripper].
Regarding Claim 17, Gronau discloses:
the first clamping plane is non-parallel to the second clamping plane such that the method further comprises forcing the strand of elongate binding material to twist between the first blunt clamping point and the second blunt clamping point.
Regarding Claim 18, Gronau discloses:
the first gripping face is concave (Fig. 2) front to back and the method further comprises urging the strand of elongate binding material into a deeper region at a center of concave curvature of the first gripping face [Page 6 Lines 19 – Page 8 Line 1].
Regarding Claim 19, Gronau discloses:
an elongate binding material puller for removing elongate binding material from a bale, the elongate binding material puller comprising:
a table surface (23);
a grabber clamp (4 & 5) mounted above the table surface and the grabber clamp including:
a first jaw (29);
a second jaw (31) moveable relative to the first jaw, the first and second jaws each including a forward end opposite a rear end (Fig. 2); and
a jaws driver (32) for driving movement of at least one of the first jaw and the second jaw to open and close the clamp [Column 4 Lines 4-12];
a conveyor (6 & 16) for driving the bale (7 & 8 & 9 & 10 & 11 & 12) along the table surface past the grabber clamp [Column 2 Lines 41-48 & Column 2 Lines 62-67 & Column 3 Lines 1-11]; and
an elongate binding material lifting structure (3 & 26) configured for riding along an upper surface of the bale and cutting into the bale upper surface to insert below the elongate binding material and to lift the elongate binding material away from the upper surface of the bale for gripping by the grabbing clamp [Column 3 Lines 51-67 & Column 4 Lines 1-3].
Regarding Claim 20, Gronau discloses:
a clamp driver (1 & 2 & 32) for moving the grabber clamp up and down and side to side relative to the table surface [Column 2 Lines 41-48 & Column 3 Lines 44-50].
Regarding Claim 21, Gronau discloses:
a method for removing a strand of elongate binding material from a bale, the method comprising:
driving a conveyor (6 & 16) to move the bale (7 & 8 & 9 & 10 & 11 & 12) toward an elongate binding material puller (Fig. 1 & Fig. 2);
lifting the strand of elongate binding material away from an upper surface of the bale [Column 3 Lines 51-67 & Column 4 Lines 1-3];
gripping the strand of elongate binding material by inserting a grabbing clamp (4 & 5) between the strand of elongate binding material and the upper surface of the bale [Page 6 Line 19 – Page 8 Line 1];
cutting (18) the strand of elongate binding material [Column 3 Lines 12-31]; and
operating the grabbing clamp to pull the strand of elongate binding material away from the bale and to deposit the strand of elongate binding material in a disposal area away from the bale (Column 1 Lines 46-55).
Regarding Claim 22, Gronau discloses:
lifting the strand of elongate binding material includes moving the bale past a plow configured to cut into the upper surface of the bale, insert the plow leading end below the strand of elongate binding material and moving the plow beneath the strand of elongate binding material while limiting the depth of penetration of the plow such that the strand of elongate binding material migrates up the plow surface and away from the upper surface of the bale [Page 8 Lines 2-10].
Regarding Claim 23, Gronau discloses:
lifting the strand of elongate binding material further includes locating the plow to cut into the upper surface of the bale [Page 8 Lines 2-10].
Regarding Claim 24, Gronau discloses:
cutting the strand of elongate binding material occurs after the strand of elongate binding material migrates up the plow surface [Page 8 Lines 2-10].
Regarding Claim 25, Gronau discloses:
lifting includes accumulating a plurality of additional lifted strands of elongate binding material with the strand of elongate binding material and gripping grips the strand of elongate binding material and the plurality of additional lifted strands of elongate binding material as a bundle (15).
Regarding Claim 26, Gronau discloses:
lifting urges the strand of elongate binding material and the plurality of additional lifted strands of elongate binding material away from a front terminal end of the grabbing clamp (Fig. 1 & Fig. 2).
Allowable Subject Matter
Claims 5, 6, 7, 8, 10, 11, 12, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, 6, 7, 8, 10, 11, 12, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A grabber clamp comprising: a first jaw with a forward end and a rear end; a second jaw with a forward end, the second jaw configured to (i) move toward the first jaw to close the first and second jaws and (ii) move away from the first jaw, to open the first and second jaws; and a driver for driving movement of the first jaw and the second jaw to open and close; wherein the first jaw includes a first gripping face and the second jaw includes a second gripping face, the first and second gripping faces being configured to come together when closed to define a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point and a non-clamping area between the first and second blunt clamping points, (i) an elongate groove on the first gripping face between the first blunt clamping point and the second blunt clamping point and (ii) an elongate projection on the second gripping face between the first blunt clamping point and the second blunt clamping point, and wherein a base of the elongate groove and a top surface of the elongate projection define a third blunt clamping point between the first jaw and the second jaw.”, as recited in Claim 5 specifically:
the structural and operative relationship between the first jaw, second jaw, driver, first gripping face, second gripping face, first blunt clamping point, second blunt clamping point, non-clamping area, elongate groove, elongate projection, and third blunt clamping point.  Especially as it relates to the first gripping face and second gripping face creating first and second blunt clamping points and a non-clamping area between the first and second blunt clamping points, and an elongate groove, elongate projection, and third blunt clamping point defined by the elongate groove and elongate projection.
The art of record fails to render obvious the claimed combination of: “A grabber clamp comprising: a first jaw with a forward end and a rear end; a second jaw with a forward end, the second jaw configured to (i) move toward the first jaw to close the first and second jaws and (ii) move away from the first jaw, to open the first and second jaws; and a driver for driving movement of the first jaw and the second jaw to open and close; wherein the first jaw includes a first gripping face and the second jaw includes a second gripping face, the first and second gripping faces being configured to come together when closed to define a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point and a non- clamping area between the first and second blunt clamping points, the first gripping face has a concave curvature in the direction extending between the forward end and the rear end and the second gripping face meshes into and overlaps with at least front and rear portions of the first gripping face.”, as recited in Claim 7 specifically:
the structural and operative relationship between the first jaw, second jaw, driver, first gripping face, second gripping face, first blunt clamping point, second blunt clamping point, non-clamping area, and concave curvature. Especially as it relates to the first gripping face and second gripping face creating first and second blunt clamping points and a non-clamping area between the first and second blunt clamping points, and the concave curvature which meshes into and overlaps with at least front and rear portions of the first gripping face.
The art of record fails to render obvious the claimed combination of: “A grabber clamp comprising: a first jaw with a forward end and a rear end; a second jaw with a forward end, the second jaw configured to (i) move toward the first jaw to close the first and second jaws and (ii) move away from the first jaw, to open the first and second jaws; and a driver for driving movement of the first jaw and the second jaw to open and close; wherein the first jaw includes a first gripping face and the second jaw includes a second gripping face, the first and second gripping faces being configured to come together when closed to define a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point and a non- clamping area between the first and second blunt clamping points, a third blunt clamping point and a fourth blunt clamping point and wherein (a) the first blunt clamping point includes a first surface exposed on the first gripping face, which is flat from side to side and elongate in a direction extending between the forward end and the rear end and a flat, elongate surface on the second gripping face aligned with the first surface and configured to butt against the first surface when the first jaw and second jaw are closed and to define a first plane; (b) the second blunt clamping point includes a second surface exposed on the first gripping face, which is flat from side to side and elongate in the direction extending between the forward end and the rear end and a second flat, elongate surface on the second gripping face aligned with the second surface and configured to butt against the second surface when the first jaw and second jaw are closed and to define a second plane, the second plane being spaced from but parallel to the first plane; and (c) the third blunt clamping point and the fourth blunt clamping point each include aligned planar elongate surfaces on each of the first gripping face and the second gripping face, the aligned planar elongate surfaces defining planes that are parallel to each other but non-parallel to the first plane and the second plane.”, as recited in Claim 10 specifically:
the structural and operative relationship between the first jaw, second jaw, driver, first gripping face, second gripping face, first blunt clamping point, second blunt clamping point, non-clamping area, third blunt clamping point, fourth blunt clamping point.  Especially as it relates to the first blunt clamping point, second blunt clamping point, third blunt clamping point, and fourth blunt clamping point, the first and second blunt clamping points each being composed of a surface exposed on the first gripping face which is flat from side to side and elongate in a direction extending between the forward end and rear end and a flat elongate surface on the second gripping face aligned with the first gripping face surface and configured to butt against the first gripping face surface when the first jaw and second jaw are closed, and the third and fourth clamping points each being composed of aligned planar elongate surfaces on each of the first gripping face and second gripping faces each defining planes that are parallel to each other but non-parallel to the first plane and second plane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 20210107170 A1, US 20170151679 A1, US 5762390 A have been cited by the Examiner as pertinent to the applicant’s disclosure because they disclose gripping devices having different elongate surfaces creating blunt clamping points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652